EXHIBIT 12 CATERPILLAR INC. AND CONSOLIDATED SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of dollars) YEARS ENDED DECEMBER 31, 2008 2007 2006 2005 2004 Earnings (1) $ 4,501 $ 4,990 $ 4,890 $ 3,910 $ 2,714 Plus: Interest expense 1,427 1,420 1,297 1,028 754 One-third of rental expense (2) 133 119 105 85 74 Adjusted Earnings 6,061 6,529 6,292 5,023 3,542 Fixed charges: Interest expense (3) 1,427 1,420 1,297 1,028 754 Capitalized interest 27 15 10 11 8 One-third of rental expense (2) 133 119 105 85 74 Total fixed charges $ 1,587 $ 1,554 $ 1,412 $ 1,124 $ 836 Ratio of earnings to fixed charges 3.8 4.2 4.5 4.5 4.2 (1)Pretax income from continuing operations before adjustment for minority interests and equity investments' profit (2)Considered to be representative of interest factor in rental expense (3)Does not include interest on FIN 48 liabilities and other non-third-party indebtedness
